Citation Nr: 1231423	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-15 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for asthma.


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from May 1999 to August 2003.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

In his May 2009 substantive appeal, the Veteran requested a hearing before a hearing official so that he could explain the facts of his case in person.  In November 2009, the Veteran was scheduled for a hearing before a Decision Review Officer (DRO) at the RO.  He failed to report for that hearing without explanation and his request was deemed to have been withdrawn.  

In an August 2011 statement, the Veteran reported that he was informed of his failure to report for his DRO hearing via his copy of the November 2010 Board remand.  He reported that he had never received notice of the scheduled hearing and wondered if the notice had been sent to the wrong address as his address had changed during the pendency of the appeal.  Nowhere in the statement did the Veteran withdraw his request for a hearing.  

Therefore, as the Veteran has reported that he did not receive proper notice of his scheduled hearing, he should be afforded another chance to report for his requested DRO hearing.

Accordingly, the case is REMANDED to the RO for the following action:

1. The Veteran should be scheduled for an RO hearing on the issue of entitlement to service connection for asthma.  A copy of all notices sent to the Veteran regarding this RO hearing, and any reply, must be included in the claims file.  

2. The RO or the AMC should undertake any other development it determines to be warranted. 

3. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
      
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


